DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed on May 4, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 3-5, 8, 10-12, 21, and 23-25 are amended.
Claims 2, 9, 15-20, and 22 are cancelled.
Claims 1, 3-8, 10-14, 21, and 23-29 are pending and indicated as being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-8, 10-14, 21, and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance.
The amendments filed with the Reply overcome the rejections under § 101, because although the claims are recite an abstract idea, the inclusion of the features for communicating with a web server to identify the users that are currently visiting a webpage and increasing the exchange rate for an optimal 
All claims recite, inter alia
Iannacci (U.S. Pub. No. 2002/0062249 A1) teaches a a system and process that provides an on-line, interactive, and fully integrated benefit-driven value exchange and settlement program that monitors, evaluates, and manages economic and personal benefits and executes functions to produce and acquire the maximum or preferred benefit items for users by guiding and automating appropriate payment and settlement actions.
Postrel (U.S. Pub. No. 2014/0222542 A1) teaches techniques for operating a reward points accumulation and redemption program wherein a user earns rewards from a plurality of independent reward issuing entities, with each tracking the user's earned rewards. A trading server accumulates some or all of the user's earned rewards from the reward servers and credits the accumulated rewards into a single reward exchange account associated with the user. The user may then select an item for purchase with the accumulated rewards. The item is provided to the user in exchange for a subset or all of the rewards. Reward points may also be redeemed in exchange for services, such as the playing of a video game or Internet access.
Wilton et al. (U.S. Pub. No. 2003/0088509 A1) teaches an electronic trading system includes a plurality of trader terminals for receiving credit parameter data, arbitrage parameter data, and trading data from a trading entity and displaying trade information to the trading entity. The trading data includes bid and/or offer information input by the trading entity. The system further includes a computer connected to the plurality of trader terminals via a communications network which receives and stores the credit parameter data and the trading data from the plurality of trader terminals. The system also includes a detector circuit or program for automatically detecting an available arbitrage opportunity including a plurality of trades based on the credit parameter data, the arbitrage parameter data, and the trading data; and a circuit or program for automatically executing the available arbitrage opportunity by executing all of the plurality of trades. A similar electronic trading system includes an automatic name switch feature wherein the plurality of trader terminals receive name switch parameter data, credit parameter data, and trading data from the trading entity. A circuit or program automatically detects and executes available 
Nevmyvaka et al. (“Reinforcement Learning for Optimized Trade Execution,” Proceedings of the 23rd International Conference on Machine Learning, pp. 673-680, Pittsburgh, PA, 2006) is newly added, while Chien et al. (U.S. Pub. No. 2012/0035998 A1), Erickson (U.S. Pub. No. 2012/0005036 A1), Lee et al. (U.S. Pub. No. 2001/0054006 A1), MacLean et al. (U.S. Pub. No. 2011/0004558 A1), and Postrel (U.S. Pub. No. 2017/0323323 A1) have been previous cited. These references are cited to further show the state of the art with respect to managing rewards.
The closest art of record, including the combination of Iannacci, Postrel, Wilton, Nevmyvaka, Chien, Erickson, Lee, MacLean, and Postrel, fails to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims, including the features identified above. Further, one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622